*291DISSENTING OPINION OP
PERRY, J.
I respectfully dissent.
To the statement of facts contained in the foregoing opinion may be added the following concerning the property in question: Area cropped in 1897, 2,284 acres; in 1898, 2,352 acres, and in 1899, 2,440 acres. Yield of the plantation per acre, in 1899, 6.87 tons. Total production, in 1896, 11,400 tons; in¡ 1897, 11,934 tons; in 1898, 14,800 tons, and in 1899, 16,205-tons. The unexpired term of the lease of the lands owned by the Government is seventeen years. The supply of water im the present main ditch decreased somewhat during the three years next preceding the assessment, but an abundant supply is available from other sources upon further outlay for ditches, etc. Assessment for 1898 was $1,171,000.; for 1899, $2,500,000. Dividends paid in 1897, $100,000.; 1898,, $484,945.; 1899, $325,055. Average dividends for three years, $303,333., and for 1898 and 1899, $405,000.
In my opinion, the valuation of the property in question for the year 1900 should, upon the evidence, be placed at three million dollars.